Case 0:19-cv-62923-FAM Document 27 Entered on FLSD Docket 08/24/2020 Page 1 of 7



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                                 Case Number: 19-62923-CIV-MORENO

   REVIV IP, LLC, a Nevada limited liability
   company, REVIV MANAGEMENT, LLC, an
   Arizona limited liability company, and VEGAS
   IV, LLC, a Nevada limited liability company,

                   Plaintiffs,
   vs.

   REVIVE HEALTH AND WELLNESS
   STUART, LLC, a Florida limited liability
   company, and DOMENIC IACOVONE, an
   individual,

               Defendants.
  _________________________________________/

         ORDER DENYING DEFENDANTS’ MOTION TO STRIKE, TO STAY, AND TO
                      DISMISS THE AMENDED COMPLAINT

           THIS CAUSE came before the Court upon Defendants’ Motion to Strike, to Stay, and to

  Dismiss the Amended Complaint (D.E. 18). THE COURT has considered the motion, the

  response, the reply, and is otherwise fully advised in the premises. The Defendants argue a

  plethora of reasons for why Plaintiffs’ trademark infringement action should not proceed. For the

  reasons described below, it is ADJUDGED that Defendants’ motion is DENIED.

                                         I. BACKGROUND

           On January 3, 2020, Plaintiffs filed an amended complaint accusing the Defendants of

  infringing its “REVIV” trademark and related composite trademark (collectively, “REVIV

  marks”), by using the confusingly similar marks “REVIVE” and “R3VIVE.” Plaintiff REVIV IP,

  LLC alleges that it is the owner of the REVIV marks, while plaintiff REVIV Management, LLC

  is the exclusive licensee of such marks, and Vegas IV, LLC the sublicensee. According to the
Case 0:19-cv-62923-FAM Document 27 Entered on FLSD Docket 08/24/2020 Page 2 of 7



  amended complaint, the Plaintiffs are foreign limited liability companies.

         Plaintiffs’ business is geared towards “promot[ing] health and wellness through education

  and bringing intravenous (IV) therapies to a private spa-like setting, making them easily accessible

  and affordable to the mass population.” In furtherance of this aim, Plaintiffs opened a wellness

  center in Miami Beach around July 2012 “offering and selling nutrient and IV hydration therapy

  services, doing business under the name REVIV.”            Soon after, Defendants began offering

  competing services, and marketed these services by using the marks REVIVE and R3VIVE.

         Plaintiffs subsequently issued the Defendants cease and desist letters, and after the

  Defendants apparently ignored them, filed suit in this Court seeking damages and injunctive relief.

  Plaintiffs now make five claims in their amended complaint: (1) trademark infringement under

  section 32 of the Lanham Act, 15 U.S.C. § 1114; (2) unfair competition and false designation of

  origin under section 43 of the Lanham Act, 15 U.S.C. § 1125(a)(1); (3) unfair competition under

  Florida common law; (4) trademark infringement under section 495.131, Florida Statutes (2019);

  and (5) deceptive and unfair trade practices under section 501.204, Florida Statutes (2019).

         In response, Defendants filed a motion seeking to (1) strike the amended complaint for

  being impermissibly amended without leave of court, (2) stay the case until Plaintiffs obtain

  certificates of authority from the state of Florida allowing them to conduct business in the state

  and commence lawsuits, (3) strike certain allegations of the amended complaint for being

  immaterial, and (4) dismiss all counts for failure to state a claim. Plaintiffs urge the Court to deny

  all of the Defendants’ arguments, and request that the Court impose sanctions due to the

  “objectively unreasonable,” “unfounded positions” in Defendants’ motion.

         The court now evaluates the motion, response, and reply.




                                                    2
Case 0:19-cv-62923-FAM Document 27 Entered on FLSD Docket 08/24/2020 Page 3 of 7



                                        II. LEGAL STANDARD

          In order to survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

  complaint must plead sufficient facts to state a claim for relief that is plausible on its face. Ashcroft

  v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). When

  ruling on such a motion, a court must view the complaint in a light most favorable to the plaintiff

  and accept the plaintiff’s well-pleaded facts as true. See Twombly, 550 U.S. at 555-56. In order

  to establish a facially plausible claim, a plaintiff must show “more than a sheer possibility that a

  defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. “Threadbare recitals of the elements of

  a cause of action, supported by mere conclusory statements, do not suffice.” Id.

          As for evaluating a motion to strike, a court “may strike from a pleading . . . any redundant,

  immaterial, impertinent, or scandalous matter.” FED. R. CIV. P. 12(f). “A motion to strike will

  ‘usually be denied unless the allegations have no possible relation to the controversy and may

  cause prejudice to one of the parties.’” Harty v. SRA/Palm Trails Plaza, LLC, 755 F. Supp. 2d

  1215, 1218 (S.D. Fla. 2010) (quoting Story v. Sunshine Foliage World, Inc., 120 F. Supp. 2d 1027,

  1030 (M.D. Fla. 2000)). A court has broad discretion in determining a motion to strike. Morrison

  v. Exec. Aircraft Refinishing, Inc., 434 F. Supp. 2d 1314, 1318 (S.D. Fla. 2005).

                                             III. ANALYSIS

          After review of Defendants’ motion, the Court rejects all of Defendants’ arguments for

  being frivolous. Defendants first seek to strike the amended complaint because “[t]he Plaintiffs

  failed to obtain an order granting permission to amend and add additional parties and causes of

  action.” However, Defendants fail to appreciate the plain language of Rule 15(a), which states

  that a party may amend a pleading “once as a matter of course within” “21 days after service of a

  motion under Rule 12(b), (e), or (f).” FED. R. CIV. P. 15(a). Here, Defendants served their



                                                     3
Case 0:19-cv-62923-FAM Document 27 Entered on FLSD Docket 08/24/2020 Page 4 of 7



  responsive motion on December 19, 2020, and Plaintiffs filed an amended complaint on January

  3, 2020—about one week before the twenty-one-day deadline set by Rule 15(a).

          Second, Defendants seek a stay of the case pursuant to section 605.0904, Florida Statutes

  (2019), which states that “a foreign limited liability company transacting business in this state or

  its successors may not maintain an action or proceeding in this state unless it has a certificate of

  authority to transact business in this state.” § 605.0904(1), Fla. Stat. The statute contemplates that

  “[a] court may stay a proceeding commenced by a foreign limited liability company or its

  successors or assignee until . . . the foreign limited liability company or its successor has obtained

  a certificate of authority to transact business in this state.” § 605.0904(3), Fla. Stat.

          This argument, too, is quickly discarded. As the former Fifth has held,1 in causes of action

  arising under federal law, a state cannot limit the jurisdiction of federal courts to hear such claims,

  instead, only Congress may. See Norman M. Morris Corp. v. Weinstein, 466 F.2d 137, 142 (5th

  Cir. 1972) (holding in a trademark infringement suit that a Florida statute requiring a foreign

  corporation to first file its articles of incorporation with the state before transacting business “does

  not limit the jurisdiction of the federal district courts in Florida. Only Congress has the prerogative

  of defining the jurisdiction of the lower federal courts.”); Lyon v. Quality Courts United, Inc., 249

  F.2d 790, 794 (6th Cir. 1957) (“If the court’s jurisdiction in this case rested not on diversity of

  citizenship, but rather on its function as a national court to enforce a substantive right created by

  Congress, then any limitations which Ohio imposes on its courts would be irrelevant.”).

          Relatedly, this case is not proceeding under the Court’s diversity jurisdiction, so

  application of the Florida door-closing statute is irrelevant. Instead, this case arises under the



          1
           The Eleventh Circuit has adopted as binding precedent all Fifth Circuit decisions prior to October
  1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).

                                                      4
Case 0:19-cv-62923-FAM Document 27 Entered on FLSD Docket 08/24/2020 Page 5 of 7



  Court’s federal question jurisdiction, and Rule 17(b)(3)(A) is on point. That rule enables “a

  partnership or other unincorporated association with no such capacity under that state’s law” to

  “sue or be sued in its common name to enforce a substantive right existing under the United States

  Constitution or laws.” FED. R. CIV. P. 17(b)(3)(A). Here, although plaintiffs REVIV IP, LLC and

  REVIV Management, LLC are not authorized to maintain actions arising under Florida law (as

  they have not obtained certificates of authority from the state), they may nevertheless pursue

  claims arising under federal law pursuant to Rule 17(b)(3)(A) (alongside any state supplementary

  claims). See Help at Home, Inc. v. Cam Enters., LLC, No. 14-80255, 2015 WL 11254729, at *2

  (S.D. Fla. Mar. 9, 2015) (“Plaintiff’s case is not based on diversity of citizenship, but rather federal

  questions presented under the Lanham and Copyright Acts.                Florida’s door-closing statute

  [therefore] does not bar a plaintiff from seeking adjudication of its federally created rights in a

  federal forum.” (citation omitted)); Northpoint Tech., Ltd. v. DirecTV Grp., Inc., No. 09-CV-506,

  2010 WL 11444157, at *2 (W.D. Tex. Dec. 13, 2010) (holding that “even if [the plaintiff] lacks

  capacity to pursue this cause of action [patent infringement] under Texas law, it squarely fits within

  the exception afforded by Rule 17(b)(3)(A),” which “allows a partnership to enforce a federal law

  in federal court even if it lacks capacity to sue under state law.”).

          Third, Defendants move to strike certain allegations in the amended complaint as

  “impertinent and immaterial,” namely, paragraphs seventeen and twenty-four. But, Defendants

  do not explain how these paragraphs are “redundant, immaterial, impertinent, or scandalous.” FED.

  R. CIV. P. 12(f). Defendants also seek to strike the use of the phrase “Infringing Services” in

  paragraphs thirty through thirty-four. They argue that Plaintiffs cannot seek to enjoin the allegedly

  similar intravenous hydration services offered by Defendants: “The Plaintiffs are not seeking to

  enforce a patent on any type of services.” While true, Defendants grossly mischaracterize the



                                                     5
Case 0:19-cv-62923-FAM Document 27 Entered on FLSD Docket 08/24/2020 Page 6 of 7



  language at issue. By using the phrase “Infringing Services,” Plaintiffs are merely describing the

  goods and services sold by Defendants in connection with the allegedly infringing marks, nothing

  more. In fact, and as Plaintiffs astutely observe, courts in this very district have used the same

  phrase to describe goods and services advertised by allegedly infringing marks. See, e.g., Implant

  Seminars, Inc. v. Lee, No. 18-CIV-23097, 2019 WL 1979365, at *5 (S.D. Fla. May 3, 2019)

  (writing, “Defendants, as part of their nationwide effort to attract consumers, advertised and

  distributed infringing services bearing the Infringing Logo in Florida.”).

         The Court need not venture much more deeply into Defendants’ motion. Their fourth and

  final arguments made pursuant to Rule 12(b)(6) are meritless. Suffice to say, Plaintiffs have

  alleged facially plausible claims for trademark infringement and unfair competition that meet the

  pleading threshold of Rule 8(a)(2), which “requires only ‘a short and plain statement of the claim

  showing that the pleader is entitled to relief,’ in order to give the defendant fair notice of what the

  . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (quoting FED. R. CIV.

  P. 8(a)(2)). The allegations, which the Court must accept as true at this juncture, adequately

  demonstrate that the Plaintiffs possess valid marks, and that the Defendants’ use of the contested

  marks are likely to cause consumer confusion. See N. Am. Med. Corp. v. Axiom Worldwide, Inc.,

  522 F.3d 1211, 1218 (11th Cir. 2008) (listing the elements of trademark infringement).

         Defendants also seek to dismiss all claims against Domenic Iacovone, who, according to

  the amended complaint, is the founder and managing member of Revive Health and Wellness

  Stuart, LLC. Iacovone is apparently the registrant of the corporation’s website and is responsible

  for directly uploading the infringing marks on it. Defendants counter by arguing that Plaintiffs

  have failed to meet the minimum showing necessary to “pierce the corporate veil” and hold

  Iacovone personally liable. But, no piercing in this context is necessary. As the Eleventh Circuit



                                                    6
Case 0:19-cv-62923-FAM Document 27 Entered on FLSD Docket 08/24/2020 Page 7 of 7



  held in Babbit Electronics, Inc. v. Dynascan Corp., 38 F.3d 1161 (11th Cir. 1994), “a corporate

  officer who directs, controls, ratifies, participates in, or is the moving force behind the infringing

  activity [i.e., trademark infringement], is personally liable for such infringement without regard to

  piercing of the corporate veil.” Id. at 1184. The same principle applies to claims for unfair

  competition and trademark infringement under Florida common law and the Florida Deceptive

  and Unfair Trade Practices Act. See Wholesale Stone, LLC v. Stone-Mart Marble & Travertine

  Grp. LLC, No. 13-24342, 2014 WL 11906611, at *4 (S.D. Fla. Mar. 10, 2014).

                                          IV. CONCLUSION

         Based on the foregoing, Defendants’ Motion to Strike, to Stay, and to Dismiss the

  Amended Complaint is DENIED. Accordingly, the Court directs the Defendants to file their

  answer and any affirmative defenses by Friday, September 4, 2020. Failure to file a responsive

  pleading by that date will result in the Court directing the Clerk to enter default.



         DONE AND ORDERED in Chambers at Miami, Florida, this 24th of August 2020.




                                         ______________________________________
                                               FEDERICO A. MORENO
                                               UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record




                                                    7
